         Case 2:18-cv-02027-SU          Document 50       Filed 10/08/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



ESTELA CABALLERO,                                     Case No. 2:18-cv-2027-SU

                Plaintiff,                            ORDER

        v.

SNACK ALLIANCE, INC.; SCOTT
HELDRETH; MARK
SCHWERDTFEGER;
JERROD SELINSKY,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Patricia Sullivan issued Findings and Recommendation in

this case on September 14, 2020. ECF 48. Judge Sullivan recommended that the Court dismiss

this case without prejudice for failure to prosecute and failure to follow court orders and

deadlines. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

PAGE 1 – ORDER
         Case 2:18-cv-02027-SU          Document 50       Filed 10/08/20      Page 2 of 2




       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Judge Sullivan’s Findings and Recommendation for clear error on the

face of the record. No such error is apparent. Accordingly, the Court ADOPTS Judge Sullivan’s

Findings and Recommendation, ECF 48. This Court dismisses this case without prejudice for

failure to prosecute and failure to follow Court orders and deadlines.

       IT IS SO ORDERED.

       DATED this 8th day of October, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
